Citation Nr: 0005253	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-43 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a chest 
injury, to include chronic obstructive pulmonary disease. 


REPRESENTATION

Appellant represented by:	Earl C. Sheehan, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1942 to 
January 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In December 1997, the Board 
remanded the case to the RO for additional development.  That 
development has been completed by the RO, and the case is 
once again before the Board for appellate review.

In a letter dated in January 2000, the veteran's attorney 
argued that the veteran's lung condition was caused by 
tobacco use in service or nicotine dependence that began in 
service.  As this matter has not been procedurally developed 
for appellate review, the Board refers it back to the RO for 
appropriate development and adjudication.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's chronic obstructive pulmonary disease is 
not related to service, to include chest trauma therein. 


CONCLUSION OF LAW

Residuals of a chest injury, to include chronic obstructive 
pulmonary disease, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The VA therefore has a 
duty to assist the veteran in developing facts that are 
pertinent to these claims.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all available evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  

In this case, the veteran maintains that he currently suffers 
from residuals of a chest injury, to include chronic 
obstructive pulmonary disease (COPD), as a result of injuries 
incurred in an airplane accident in 1943 during his period of 
military service.  For the following reasons, however, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
residuals of a chest injury, to include COPD.

Service medical records reflect that the veteran was severely 
injured in an airplane accident in October 1943.  Chest X-
rays taken at that time revealed atelectasis of the left 
lower lobe.  It was further noted that a diaphragmatic hernia 
would have to be ruled out.  Physical examination showed both 
lung fields to be clear.  The veteran was later seen in 
October 1944 for complaints of constant pain in his lower 
chest on the left side, with no objective findings shown.  In 
November 1946, the veteran reported a burning sensation in 
the left upper quadrant since the airplane crash.  He also 
reported shortness of breath.  All studies were normal except 
for slight pleural reaction at the base of the left lung.  
Neither restrictive nor obstructive lung disease was shown to 
have been present at any time in service.  Thus, service 
medical records show no evidence of a chronic respiratory 
disorder during the veteran's period of military service.

The first documented post-service complaints of respiratory 
problems occurred many years after the veteran's separation 
from military service.  Reports from Aultman Hospital dated 
from March to April of 1977 show that the veteran was 
initially treated by John S. Schuster, M.D., for chest 
congestion, shortness of breath and fatigue.  Dr. Schuster 
recorded that the veteran was overweight and continued to 
smoke cigarettes.  Chest X-rays revealed tenting of the left 
diaphragm, and a perfusion lung scan revealed no evidence of 
pulmonary emboli.  Pulmonary function testing disclosed 
severe obstructive airway disease with hypoxia.  Dr. Schuster 
concluded that the veteran had chest pain and fatigue of 
uncertain cause.  He also said that the possibility of 
cardiac or pulmonary etiology was to be determined.

In an August 1980 report, Dr. Schuster explained he had been 
treating the veteran for the past five years for severe 
emphysema, and that asthmatic bronchitis was superimposed on 
this condition.  Dr. Schuster stated that X-rays found 
pleural scarring in the right lung which had been stable 
since 1975.  Dr. Schuster believed that pleural scarring was 
related to the veteran's previous history of chest trauma 
from the airplane crash. 

Since his initial admission at Aultman Hospital in 1977, the 
veteran received ongoing treatment for various respiratory 
disorders, to include COPD, emphysema, respiratory 
insufficiency, respiratory failure, cor pulmonale, 
obstructive sleep apnea, and chronic bronchitis.  Treatment 
reports show that these conditions had been treated by 
numerous health care providers, including Shrinivas Tonapi, 
M.D., Robert B. Miller, M.D., Stanley Benjamin, M.D., John 
Schuster, M.D., Sam O. Simmerman, M.D., Karen LeMiller, LPN.  
The Board stresses, however, that none of these reports 
(other than Dr. Schuster's August 1980 letter discussed 
above) includes an opinion as to the etiology of the 
veteran's respiratory disorders.  Thus, none of these reports 
relates any of the veteran's respiratory disorders to the 
plane crash of 1943.

In connection with this claim, the veteran underwent a 
general medical examination by the VA in August 1995.  A 
report from that examination documents the veteran's history 
of sustaining right lung damage in a plane crash in 1943, as 
well as his history of COPD secondary to smoking.  X-rays of 
the chest revealed chronic interstitial pulmonary disease, 
particularly in the left lung.  The examiner concluded with 
diagnoses of (1) COPD, requiring home oxygenation and 
inhalers, stable at the current time; (2) obstructive sleep 
apnea, stable on home BIPAP with oxygen bled; and (3) history 
of right lung injury in 1943 from plane crash.  No opinion as 
to the etiology of the veteran's COPD or obstructive sleep 
apnea was provided. 

Pursuant to the Board's December 1997 Remand, the veteran's 
claims file was referred to a VA pulmonary specialist who was 
requested to review all pertinent records and offer an 
opinion as to whether it is at least as likely as not that 
the veteran's current lung disorder is related to service.  
In an April 1998 report, a VA physician stated that blunt 
trauma to the chest could have resulted in the pattern of 
chest X-ray findings seen in 1977, which showed tenting of 
the right diaphragm and pleural thickening.  The physician 
then hypothesized that the veteran may have suffered from a 
pulmonary embolus during his recovery period which caused 
problems such as airway obstruction.  However, he explained 
that was unlikely that blunt trauma or pulmonary emboli had 
progressed to produce chronic obstructive lung disease.  
Another etiological hypothesis proposed was the veteran's 
history of cigarette smoking.  The physician then concluded 
that it was unlikely that the lung injury sustained in the 
1943 airplane crash could itself explain all of the features 
in 1977. 

The veteran underwent a pulmonary examination by the VA in 
June 1998.  At that time, the examiner recorded the veteran's 
history of sustaining a chest injury in 1943, cigarette 
smoking from age 18 until age 45, and COPD since 1973.  X-ray 
examination revealed chronic elevation of the right diaphragm 
with adhesions, chronic interstitial fibrosis, with no acute 
disease.  Pulmonary function testing indicated a severe 
obstructive ventilatory impairment.  The examiner concluded 
with a diagnosis of COPD, but offered no opinion as to the 
etiology of this condition. 

The Board subsequently requested an additional VA expert 
medical examiner to review the claims file and provide an 
opinion as to whether it is at least as likely as not that 
the veteran's 1943 chest injury either caused or aggravated 
any current lung/chest condition the veteran may have.  In a 
November 1999 report, a VA pulmonary specialist concluded 
that "[t]he veteran's current lung/chest condition was not 
caused or aggravated by the chest injury suffered during a 
plane crash in 1943."  In reaching that conclusion, the 
physician said that he agreed with most of the information 
contained in the April 1998 VA examination report, except the 
information concerning the veteran's smoking history.  The 
physician went on to state that blunt chest trauma would be 
expected to cause restrictive impairment of lung function, 
which was never documented.  He related that radiographic 
evidence of pleural thickening was observed, which usually 
results in a reduction of the vital capacity with maintenance 
of the FEV1 value.  It was further noted that pulmonary 
functions performed over a period of time indicated that the 
veteran had hyperinflation and that the reduction in the 
vital capacity was related to COPD with air trapping rather 
than to restrictive impairment from an old injury to the 
chest wall.  The physician explained that the veteran's 
history of 37 packs of cigarettes a year and continuing 
smoking while suffering from severe obstructive airflow 
disease strongly points to cigarettes as the major cause of 
the veteran's pulmonary disability.  

Applying the applicable criteria to the facts of this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for residuals of a chest injury, to include COPD.  
While the veteran suffered chest trauma in 1943 and was 
subsequently treated for respiratory problems in service, no 
chronic respiratory disorder was diagnosed in service.  The 
Board also places significant weight on the fact that no 
post-service respiratory problems were documented unit 1977, 
over thirty years after the veteran left service.

The Board also notes that only one medical opinion of record 
suggests that the veteran's current respiratory disorder was 
incurred in service.  As noted, Dr. Schuster stated in an 
August 1982 report that the veteran's right pleural effusion 
and pleural scarring were related to chest trauma from an 
airplane accident. 
This opinion, however, does not appear to be based on a 
review of the veteran's claims file.  In Swann v. Brown, 5 
Vet. App. 177, 180 (1993), the United States Court of Appeals 
for Veterans Claim (Court) held that, without a review of the 
claims file, any opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the 
veteran.  As such, Dr. Schuster's opinion relating the 
veteran's pleural effusion and scarring to an in-service 
chest injury can be considered no more than mere speculation.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993); see also 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (rejecting a 
medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis).  

The only medical opinions of record based on a review of the 
claims file are those contained in the VA medical reports of 
April 1998 and November 1999, both of which declined to 
relate the veteran's current respiratory disorder to service.  
The April 1998 report includes a medical opinion that blunt 
trauma to the chest could result in the pattern of chest X-
ray findings seen in 1977, which showed tenting of the right 
diaphragm and pleural thickening.  It was further noted that 
the veteran may have suffered from a pulmonary embolus during 
his recovery period in service which resulted in problems 
such as airway obstruction.  Nevertheless, the physician 
opined that is was unlikely that blunt trauma or pulmonary 
emboli had progressed to produce chronic obstructive lung 
disease.  The physician then proposed that the veteran's 
history of cigarette smoking was an etiological factor.  
Although the physician did not attempt to rule out whether 
the veteran's current respiratory disorder was aggravated by 
chest trauma sustained in service, the November 1999 report 
contained an opinion which unequivocally ruled this out.  
That report notes that the veteran's current respiratory 
disorder was not caused or aggravated by the chest injury 
suffered during a plane crash in 1943.

As these opinions were rendered following a review of the 
record, the Board affords them greater probative value than 
the opinion provided by Dr. Schuster.  In addition, both 
opinions are supported and explained by sound bases and 
rationale.  No such rationale or bases were provided by Dr. 
Schuster.  Under these circumstances, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for residuals of a 
chest injury, to include COPD. 

The Board has also considered the veteran's own lay 
statements concerning the etiology of his respiratory 
disorder.  However, where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
veteran possesses the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a respiratory disorder, his lay statements are 
of little probative value and cannot serve as a basis for 
granting service connection for this condition.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of a chest injury, to 
include COPD.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).






ORDER

Service connection for residuals of a chest injury, to 
include chronic obstructive pulmonary disease, is denied. 



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

